

116 HR 3382 IH: Community Cleanup Act
U.S. House of Representatives
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3382IN THE HOUSE OF REPRESENTATIVESJune 20, 2019Mr. Carter of Georgia (for himself and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the public participation requirements of the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980, and for other purposes.
	
 1.Short titleThis Act may be cited as the Community Cleanup Act. 2.Public participation (a)Proposed planSection 117(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9617(a)) is amended—
 (1)in the matter preceding paragraph (1), by striking both of; (2)by redesignating paragraph (2) as paragraph (3);
 (3)by inserting after paragraph (1) the following:  (2)Transmit the notice and analysis published under paragraph (1) to officials for the local government with jurisdiction over the facility at issue, including—
 (A)any applicable mayor or city council; and (B)if no mayor or city council is available, the highest ranking official of such local government, as applicable.
							; and
 (4)in paragraph (3) (as redesignated by paragraph (2) of this subsection) by inserting (including comments regarding use of the facility at issue after remedial action is taken) after written and oral comments. (b)Final planSection 117(b) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9617(b)) is amended by inserting , and transmitted to officials described in subsection (a)(2), after available to the public.
 (c)PublicationSection 117(d) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9617(d)) is amended—
 (1)by inserting and require after publication shall include; and (2)by striking general circulation. and inserting general circulation (if available), announcement sent to a radio station, or television station, the broadcast area of which includes the community surrounding the facility at issue, and posting to the website of the Environmental Protection Agency..
				